DETAILED ACTION
This is in response to the application filed on 09/28/2021 in which claims 1-20 are preserved for examination; of which claims 1, 8, and 17 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 8, and 15 are objected to because the subject matter of “the machine learning algorithm” recited in multiple occasions lacks antecedent basis in the claims. It should be changed to either “the first machine learning algorithm” or the term “first” should be deleted from the subject matter of “a first machine learning algorithm” recited early in the claims.
Furthermore, claim 8 is objected for following informality: claim 8 recites “processing a second set clinical criteria…” while prior to said limitation, the claim recites “receiving a second set of clinical criteria.” Thus, the limitation of “processing a second set clinical criteria…” should be corrected to processing the second set of clinical criteria.
Moreover, claim 17 is objected for following informality: claim 17 recites “processing a third set of clinical criteria…” while prior to said limitation, the claim recites “receiving a third set of clinical criteria.” Thus, the limitation of “processing a third set of clinical criteria…” should be corrected to processing the third set of clinical criteria.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 11,133,110 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully anticipated by the U.S. Patent No. 11,133,110 and is covered by the patent. Claims 1, 9, and 17 of the U. S. Patent No. US 11,133,110 are presented in the instant application with some omitted limitations and in much broader scopes. The limitations of claims 1-20 of the U. S. Patent No. US 10,719,512 include all the limitations of claims 1-20 of the instant application as follows:

U.S. Patent No. 11,133,110
Instant Application 
1. A system for assessing whether one or more medical procedures should be approved, comprising: a computer memory having a non-transitory machine-readable medium comprising machine-executable code recorded thereon, said machine-executable code comprising instructions for: entering in a first database table a first record wherein said first record represents a first rule and wherein said first record comprises a confidence threshold number; entering in a second database table one or more records wherein each record represents a clinical criterion and wherein each record comprises a confidence value associated with the clinical criterion; receiving a selection of a first set of one or more clinical criteria; determining whether the sum of the confidence values associated with the first set of one or more clinical criteria exceed the confidence threshold number; in response to the determination of whether the sum of the confidence values associated with the first set of one or more clinical criteria exceed the confidence threshold number, receiving medical data and processing the medical data and the first set of one or more clinical criteria using a first machine learning algorithm to generate a first output indicating whether a first medical procedure should be approved; after generating the first output, saving a first state of the machine learning algorithm; displaying on a computer screen an indication of whether the procedure is approved; receiving a selection of a second set of one or more clinical criteria; determining whether the sum of the confidence values associated with the second set of one or more clinical criteria exceed the confidence threshold number; in response to the determination of whether the sum of the confidence values associated with the second set of one or more clinical criteria exceed the confidence threshold number, using the machine learning algorithm to generate a second output indicating whether a second medical procedure should be approved, wherein the machine learning algorithm is converted from the first state to a second state; after generating the second output indicating whether the second medical procedure should be approved, saving the second state of the machine learning algorithm and retrieving the first state of the machine learning algorithm; and after retrieving the first state of the machine learning algorithm, receiving a selection of a third set of one or more clinical criteria, determining whether the sum of the confidence values associated with the clinical criteria exceed the confidence threshold number, and using the machine learning algorithm in the second state to generate a third output indicating whether a second medical procedure should be approved.
1. A system for assessing whether one or more medical procedures should be approved, comprising: a computer memory having a non-transitory machine-readable medium comprising machine-executable code recorded thereon, said machine- executable code comprising instructions for: processing medical data and a first set of clinical criteria using a first machine learning algorithm to generate a first output indicating whether a first medical procedure should be approved; after generating the first output, saving a first state of the machine learning algorithm; displaying on a computer screen an indication of whether the procedure is approved; processing a second set clinical criteria using the machine learning algorithm to generate a second output indicating whether a second medical procedure should be approved, wherein the machine learning algorithm is converted from the first state to a second state; after generating the second output indicating whether the second medical procedure should be approved, retrieving the first state of the machine learning algorithm; and after retrieving the first state of the machine learning algorithm, processing a third set of clinical criteria using the machine learning algorithm in the second state to generate a third output indicating whether a second medical procedure should be approved.
9. A method for assessing whether one or more medical procedures should be approved, comprising: entering in a first database table a first record wherein said first record represents a first rule and wherein said first record comprises a confidence threshold number; entering in a second database table one or more records wherein each record represents a clinical criterion and wherein each record comprises a confidence value associated with the clinical criterion; receiving a selection of a first set of one or more clinical criteria; determining whether the sum of the confidence values associated with the first set of one or more clinical criteria exceed the confidence threshold number; in response to the determination of whether the sum of the confidence values associated with the first set of one or more clinical criteria exceed the confidence threshold number, receiving medical data and processing the medical data and the first set of one or more clinical criteria using a first machine learning algorithm to generate a first output indicating whether a first medical procedure should be approved; after generating the first output, saving a first state of the machine learning algorithm; displaying on a computer screen an indication of whether the procedure is approved; receiving a selection of a second set of one or more clinical criteria; determining whether the sum of the confidence values associated with the second set of one or more clinical criteria exceed the confidence threshold number; in response to the determination of whether the sum of the confidence values associated with the second set of one or more clinical criteria exceed the confidence threshold number, using the machine learning algorithm to generate a second output indicating whether a second medical procedure should be approved, wherein the machine learning algorithm is converted from the first state to a second state; after generating the second output indicating whether the second medical procedure should be approved, saving the second state of the machine learning algorithm and retrieving the first state of the machine learning algorithm; and after retrieving the first state of the machine learning algorithm, receiving a selection of a third set of one or more clinical criteria, determining whether the sum of the confidence values associated with the clinical criteria exceed the confidence threshold number, and using the machine learning algorithm in the second state to generate a third output indicating whether a second medical procedure should be approved.
8. A method for assessing whether one or more medical procedures should be approved, comprising: processing medical data and a first set of clinical criteria using a first machine learning algorithm to generate a first output indicating whether a first medical procedure should be approved; after generating the first output, saving a first state of the machine learning algorithm; displaying on a computer screen an indication of whether the procedure is approved; receiving a second set of clinical criteria; processing a second set clinical criteria using the machine learning algorithm to generate a second output indicating whether a second medical procedure should be approved, wherein the machine learning algorithm is converted from the first state to a second state; after generating the second output indicating whether the second medical procedure should be approved, retrieving the first state of the machine learning algorithm; and after retrieving the first state of the machine learning algorithm, process a third set of clinical criteria using the machine learning algorithm in the second state to generate a third output indicating whether a second medical procedure should be approved.
17. A system for assessing whether one or more medical procedures should be approved, comprising: a computer memory having a non-transitory machine-readable medium comprising machine-executable code recorded thereon, said machine-executable code comprising instructions for: entering in a first database table a first record wherein said first record represents a first rule and wherein said first record comprises a confidence threshold number; entering in a second database table one or more records wherein each record represents a clinical criterion and wherein each record comprises a confidence value associated with the clinical criterion; receiving a selection of a first set of one or more clinical criteria; determining whether the sum of the confidence values associated with the first set of one or more clinical criteria exceed the confidence threshold number; in response to the determination of whether the sum of the confidence values associated with the first set of one or more clinical criteria exceed the confidence threshold number, receiving medical data and processing the medical data and the first set of one or more clinical criteria using a first machine learning algorithm to generate a first output indicating whether a first medical procedure should be approved; after generating the first output, saving a first state of the machine learning algorithm; displaying on a computer screen an indication of whether the procedure is approved; receiving a selection of a second set of one or more clinical criteria; determining whether the sum of the confidence values associated with the second set of one or more clinical criteria exceed the confidence threshold number; in response to the determination of whether the sum of the confidence values associated with the second set of one or more clinical criteria exceed the confidence threshold number, using the machine learning algorithm to generate a second output indicating whether a second medical procedure should be approved, wherein the machine learning algorithm is converted from the first state to a second state; after generating the second output, saving the second state of the machine learning algorithm and retrieving the first state of the machine learning algorithm; receiving a selection of a third set of one or more clinical criteria; determining whether the sum of the confidence values associated with the third set of one or more clinical criteria exceed the confidence threshold number; in response to the determination of whether the sum of the confidence values associated with the third set of one or more clinical criteria exceed the confidence threshold number, using the machine learning algorithm to generate a third output indicating whether a third medical procedure should be approved, wherein the machine learning algorithm is converted from the second state to a third state; after generating the third output, retrieving the first state of the machine learning algorithm.
17. A system for assessing whether one or more medical procedures should be approved, comprising: a computer memory having a non-transitory machine-readable medium comprising machine-executable code recorded thereon, said machine- executable code comprising instructions for: processing medical data and a first set of clinical criteria using a first machine learning algorithm to generate a first output indicating whether a first medical procedure should be approved; after generating the first output, saving a first state of the machine learning algorithm; displaying on a computer screen an indication of whether the procedure is approved; processing a second set clinical criteria using the machine learning algorithm to generate a second output indicating whether a second medical procedure should be approved, wherein the machine learning algorithm is converted from the first state to a second state; after generating the second output, saving the second state of the machine learning algorithm and retrieving the first state of the machine learning algorithm; receiving a third set of clinical criteria; processing a third set clinical criteria using the machine learning algorithm to generate a third output indicating whether a third medical procedure should be approved, wherein the machine learning algorithm is converted from the second state to a third state; after generating the third output, retrieving the first state of the machine learning algorithm.
Claims 2-8, 10-16, and 18-20
Claims 2-7, 9-16, and 18-20


The claims of the patent "anticipate" the claims of the application. Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim. Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.


	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of abstract ideas. 
Step 1:
Claims 1-20 are directed to a system or method which is one of the statutory categories of invention.
Step 2A:
Prong 1:
Claims 1, 8, and 17 are directed to an abstract idea without significantly more. The claim recites processing medical data and a first clinical criteria to generate first output indicating whether a first medical procedure would be approved, processing a second clinical criteria to generate a second output indicating whether a second medical procedure would be approved, and processing a third clinical criteria to generate a third output indicating whether the medical procedure would be approved. A human (e.g. a medical personal) can analyze multiple (first, second and third) medical and clinical data and generate an answer indicating whether to approve first and second medical procedure. 
As such, the steps of current claimed invention could be performed in the human mind. Nothing in said steps precludes the step from practically being performed in a human mind or with pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind including an observation, evaluation, judgment, and opinion).  
Prong 2:
This judicial exception is not integrated into a practical application. The claims recite the additional limitations of a computer memory having storage medium and computer screen that are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and considered to be insignificant extra solution activities. Furthermore, based on broadest and reasonable interpretation of the claims the additional limitations of utilizing a machine learning algorithm [which is considered to be automation of manual process], converting, saving and retrieving states of a machine algorithm [which is saving and retrieving data], and displaying on a computer screen [which is considered to be displaying/outputting data] are extra-solution activities that are well-known “[a]s explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).” See MPEP 210+.05(g).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See MPEP 2106.04(d) and 2106.05(g).
Step 2B:
The claim does not include additional elements that are sufficient to amount to 
significantly more than the judicial exception. The claims recite the additional limitations of a computer memory and a computer screen that are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and considered to be well-known computer elements. Furthermore, based on broadest and reasonable interpretation of the claims the additional limitations of utilizing a machine learning algorithm [which is considered to be automation of manual process], converting, saving and retrieving state of a machine algorithm [which is saving and retrieving data], and displaying on a computer screen [which is considered to be displaying/outputting data] are well-known and well-understood computing functions. As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Moreover, the feature of using a machine learning function to process data is a conventional and well-understood function in the art (See for example Koudas et al., US 2009/0319518, paragraph 130) which is simply appending well-understood, routine, conventional activities previously known to the industry, specified at high level of generality to the general exception (See MPEP 2106.05(d)). Thus, the claimed additional elements individually and in combination do not amount significantly more than abstract idea.
Regarding dependent claims 2-7, 9-16, and 18-20,
the dependent claims also lack additional elements that sufficient to amount to 
significantly more than abstract idea found in the independent claims. The 
dependent claims additional generic computer functions for analyzing, data selection, and/or displaying information that do not amount significantly to more than abstract idea.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 13-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore, 2004/0044546 in view of Fischer et al., US 2017/0344550 (Fischer, hereafter) and further in view of Nakagawa et al., US 2017/0285584 (Nakagawa, hereafter).
Regarding claim 1,
Moore discloses a system for assessing whether one or more medical procedures should be approved, comprising:
a computer memory having a non-transitory machine-readable medium comprising machine-executable code recorded thereon (See Moore: at least Fig. 1 and para 50, disclosing a computer device that inherently comprises a memory/storage), said machine-executable code comprising instructions for:
processing medical data and the first set of clinical criteria 
(See Moore: at least para Fig. 10, Fig. 18, 59, 63-65, and 68, processing first medical and clinical data (i.e. patient data and condition) using a decision algorithm to determine whether to approve the request for medical procedure); 
displaying on a computer screen an indication of whether the procedure is approved (See Moore: at least para 59, posting the approval on a GUI);
processing a second set clinical criteria (See Moore: at least para Fig. 10, Fig. 18, 59, 63-65, and 68, other medical and clinical data from the patient data checklist using a decision algorithm could be processed to determine whether to approve another (i.e. second) medical procedure); and
after generating the second output indicating whether the second medical procedure should be approved, processing a third set clinical criteria (See Moore: at least para Fig. 10, Fig. 18, 59, 63-65, and 68, more medical and clinical data from the patient data checklist using a decision algorithm could be processed to determine whether to approve the other (i.e. second) medical procedure).   
Although, Moore discloses the limitations as stated above including analyzing 
data using a decision algorithm (e.g. Bayesian theorem) (See Moore: at least para 63),  Moore does not expressly teach processing the medical data and first, second, and third set of clinical criterion data using a machine learning algorithm. 
On the other hand, Fischer discloses receiving patient data and analyzing the data using a machine learning process (See Fischer: at least para 28-29). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Moore with Fischer’s teaching in order to processing the medical data and a first set, second set, and third set of clinical criterion data using a first machine learning algorithm. The motivation for doing so would have been to improve utility of the system by automating analytical decision making by learning from data, identify patterns and make decisions with minimal human intervention.
The combination of Moore and Fischer discloses the limitations as stated above including after accessing a decision algorithm generating an output indicating whether the second medical procedure should be approved (See Moore: at least para 63-65) and a machine learning process (See Fischer: at least para 28-29). However, it does not expressly teach saving the first state of the machine learning algorithm; wherein the machine learning algorithm is converted form the first state to a second state; and retrieving the first state of the machine learning algorithm. 
On the other hand, Nakagawa discloses preserving/saving the state of a machine learning unit as a first state and later returning the state of the machine learning unit to its first state (See Nakagawa: at least para 57). It is a common knowledge in the art that machine algorithms are updated and changed in which the state of the machine algorithm is changed/converted from an initial state to a next state after processing input or trained data.
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Moore and Fischer with Nakagawa’s teaching in order to after generating the first output, save the first state of the machine learning algorithm; wherein the machine learning algorithm is converted form the first state to a second state; retrieving the first state of the machine learning algorithm, after generating an output indicating whether the second medical procedure should be approved, retrieve the first state of the machine learning algorithm. The motivation for doing so would have been that in case if the performance of the machine learning algorithm decreased, the machine learning algorithm is returned to its first state that has been previously stored that is further improve efficiency of learning.
Regarding claim 6,
the combination of Moore, Fischer, and Nakagawa discloses wherein the medical data comprises one or more selected from the group consisting of a patient’s age, a patient’s gender, a patient’s weight, a patient’s height, and the number of times the procedure has been previously administered (See Fischer at least para 27).
Regarding claim 7,
the combination of Moore, Fischer, and Nakagawa discloses wherein the 
machine learning algorithm is a neural network (See Nakagawa: at least para 11 and 39-40).
Regarding claim 15,
the combination of Moore, Fischer, and Nakagawa discloses wherein the machine learning algorithm is a neural network (See Nakagawa: at least para 11 and 39-40).
Regarding claims 8, 13, 14, and 16,
the scopes of the claims are substantially the same as claims 1, 6, 7, and 15, respectively, and are rejected on the same basis as set forth for the rejections of claims 1, 6, 7, and 15, respectively.
Regarding claim 17,
Moore discloses a system for assessing whether one or more medical procedures should be approved, comprising:
a computer memory having a non-transitory machine-readable medium comprising machine-executable code recorded thereon (See Moore: at least Fig. 1 and para 50, disclosing a computer device that inherently comprises a memory/storage), said machine-executable code comprising instructions for:
processing medical data and the first set of clinical criteria (See Moore: at least para Fig. 10, Fig. 18, 59, 63-65, and 68, processing first medical and clinical data (i.e. patient data and condition) using a decision algorithm to determine whether to approve the request for 
medical procedure); 
displaying on a computer screen an indication of whether the procedure is approved (See Moore: at least para 59, posting the approval on a GUI);
processing a second set clinical criteria (See Moore: at least para Fig. 10, Fig. 18, 59, 63-65, and 68, other medical and clinical data from the patient data checklist using a decision algorithm could be processed to determine whether to approve another (i.e. second) medical procedure); and
after generating the second output indicating whether the second medical procedure should be approved, receiving a third set of clinical data; processing a third set clinical criteria (See Moore: at least para Fig. 10, Fig. 18, 59, 63-65, and 68, more medical and clinical data from the patient data checklist using a decision algorithm could be processed to determine whether to approve the another (i.e. third) medical procedure).   
Although, Moore discloses the limitations as stated above including analyzing data using a decision algorithm (e.g. Bayesian theorem) (See Moore: at least para 63), Moore does not expressly teach processing the medical data and first, second, and third set of clinical criterion data using a machine learning algorithm. 
On the other hand, Fischer discloses receiving patient data and analyzing the data using a machine learning process (See Fischer: at least para 28-29). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Moore with Fischer’s teaching in order to processing the medical data and a first set, second set, and third set of clinical criterion data using a first machine learning algorithm. The motivation for doing so would have been to improve utility of the system by automating analytical decision making by learning from data, identify patterns and make decisions with minimal human intervention.
The combination of Moore and Fischer discloses the limitations as stated above including after accessing a decision algorithm generating an output indicating whether the second medical procedure should be approved (See Moore: at least para 63-65) and a machine learning process (See Fischer: at least para 28-29). However, it does not expressly teach saving the first and second state of the machine learning algorithm; wherein the machine learning algorithm is converted form the first state to a second state; and retrieving the first state of the machine learning algorithm. 
On the other hand, Nakagawa discloses preserving/saving the state of a machine learning unit as a first state and later returning the state of the machine learning unit to its first state (See Nakagawa: at least para 57). It is a common knowledge in the art that machine algorithms are updated and changed in which the state of the machine algorithm is changed/converted from an initial state to a next state or from the next state to another state after processing input or trained data.
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Moore and Fischer with Nakagawa’s teaching in order to after generating the first output, save the first state of the machine learning algorithm; wherein the machine learning algorithm is converted form the first state to a second state; after generating the second output, save the second state of the machine learning algorithm and retrieving the first state of the machine learning algorithm, and wherein the machine learning algorithm is converted form the second state to a third state;, retrieve the first state of the machine learning algorithm. The motivation for doing so would have been that in case if the performance of the machine learning algorithm decreased, the machine learning algorithm is returned to its first state that has been previously stored that is further improve efficiency of learning.
Regarding claims 19 and 20,
the scopes of the claims are substantially the same as claims 6 and 7, respectively, and are rejected on the same basis as set forth for the rejections of claims 6 and 7, respectively.

Claims 2-5, 9-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moore, 2004/0044546 in view of Fischer et al., US 2017/0344550 further in view of Nakagawa et al., US 2017/0285584 and further in view of DiPiero et al., US 2002/0087444 (DiPiero, hereafter).	
Regarding claim 2,
the combination of Moore, Fischer, and Nakagawa discloses alternative actions 
and type of test or workup (See Moore: at least para 58 and 61). However, it does not expressly disclose displaying on the computer screen one or more alternative procedures.
On the other hand, DiPiero discloses displaying alternative healthcare procedure (See DiPiero: at least para 70-72 and Fig. 11-12). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Moore, Fischer, and Nakagawa with DiPierro’s teaching in order to include in the machine-executable code instructions for displaying on the computer screen one or more alternative procedures. The motivation for doing so would have been to enable a user to choose alternative procedures when a first procedure is not effective enough or there are more effective or better procedures available. 
Regarding claim 3,
the combination of Moore, Fischer, Nakagawa and DiPierro discloses wherein the medical data comprises one or more selected from the group consisting of a patient’s age, a patient’s gender, a patient’s weight, a patient’s height, and the number of times the procedure has been previously administered (See Fischer at least para 27).
Regarding claim 4,
the combination of Moore, Fischer, Nakagawa, and DiPiero discloses wherein 
the machine learning algorithm is a neural network (See Nakagawa: at least para 11 and 39-40).
Regarding claim 5,
the combination of Moore, Fischer, Nakagawa, and DiPierro discloses wherein the medical data comprises one or more selected from the group consisting of a patient’s age, a patient’s gender, a patient’s weight, a patient’s height, and the number of times the procedure has been previously administered (See Fischer at least para 27).
Regarding claims 9-12,
the scopes of the claims are substantially the same as claims 2-5, respectively, and are rejected on the same basis as set forth for the rejections of claims 2-5, respectively.
Regarding claim 18,
the scope of the claim is substantially the same as claim 2, and is rejected on the same basis as set forth for the rejection of claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Doctor et al., US 2002/0032584 disclosing allowing a health care practitioner treating a patient at a point of care to comply with a variety of rules and procedures. Compliance with the rules and procedures is required for payment approval by a health care payer such as a health maintenance organization (HMO) or other health insurer.
Bonutti et al., US 2019/0065970 disclosing enable the optimization and personalization of health-related tasks through artificial intelligence (AI).
Xie et al., US 2018/0302498 disclosing a distributed system includes a plurality of computers configured to run a distributed machine learning (ML) program represented as an expression of a target loss function with a model parameter matrix. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        11/30/2022